 Case 8:20-cr-00127-MWF Document 171-4 Filed 04/01/21 Page 1 of 1 Page ID #:1708


                                                                         - 1 of 1 -
FD-302 (Rev. 5-8-10)

                                                             UNCLASSIFIED//FOUO
                                                  FEDERAL BUREAU OF INVESTIGATION



                                                                                                                          Date of entry       09/02/2020



              HSI Special Agent (SA) Christopher P. Taylor (TAYLOR), email address
                                        , was interviewed telephonically by SA
        Timothy Hurt (HURT) regarding his encounter with GUAN Lei (GUAN) on July 19,
        2020 at Los Angeles International Airport. SA TAYLOR provided the following
        information:

              SA TAYLOR and HSI SA Robert Miyakawa (MIYAKAWA) approached GUAN after
        his interview by U.S. Customs and Border Patrol to provide him with a
        Departure Control Order. GUAN wanted to call the Chinese consulate and was
        allowed to do so using his cellular telephone. During the exchange and after
        being provided Miranda rights, GUAN indicated he did not want to speak with
        SAs TAYLOR and MIYAKAWA. As an additional effort, SA TAYLOR told GUAN that
        CBP had just talked to him for an hour, that HSI now wanted to talk to him
        and he had been served a Departure Control Order, and that another agency
        had interviewed him at his house recently, that multiple federal agencies
        were interested in him so he had something going on and should take the
        opportunity to explain his side of things. It was brought up that the FBI
        had recently interviewed him. GUAN still did not want to talk with HSI any
        further. [Agent Note: Departure Control Order is attached as a 1A.]




                                                                UNCLASSIFIED//FOUO

   Investigation on    08/25/2020           at   Los Angeles, California, United States (Phone)

   File #                                                                                                                    Date drafted    08/31/2020

   by   Timothy Daniel Hurt
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
                                                                                                                               GUAN_00000814
